Citation Nr: 1522660	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  11-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for internal derangement of the left knee, postoperative.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Veteran testified before the undersigned at an April 2012 Travel Board hearing.  The transcript of the hearing is of record.

In March 2014, the Board remanded the issues on appeal for further development.  The case was thereafter returned to the Board.  The Board finds that the March 2014 remand instructions were substantially complied with.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

The issues of entitlement to service connection for hypertension, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is manifested by pain on motion with flexion functionally limited to between 110 to 120 degrees, and full extension, with no additional functional impairment, laxity or instability, or locking or effusion into the joint.

2.  The Veteran served offshore of Vietnam anchored in the Da Nang Harbor in 1970.

3.  The Veteran has diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for internal derangement of the left knee, postoperative have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5259 (2014). 

2.  The Veteran has diabetes mellitus, type II that is presumed to have been incurred during active duty military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id. 

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to Notify

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

As noted above, VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a March 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for entitlement to service connection for diabetes mellitus, type II and entitlement to an evaluation in excess of 10 percent for internal derangement of the left knee, postoperative, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2009 rating decision reflects the initial adjudication of the pertinent claims after issuance of the letter.  Hence, the March 2009 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement. 

Duty to Assist

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2014).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records, and post-service treatment records.

VA examinations were conducted in June 2009 and April 2014.  In reviewing these examination reports, the Board finds that they are adequate for the purpose of adjudicating this appeal.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2012 Travel Board hearing. 

In sum, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claims. 

Increased Rating, Left Knee Derangement

Turning to the evidence of record, the Veteran contends that he is entitled to an increased rating, as his left knee disability has worsened.  See April 2012 hearing transcript. 

By way of history, service treatment records show that in May 1971 the Veteran had a left medial meniscectomy for a tear in the left medial meniscus.

At his June 2009 VA examination, the Veteran reported experiencing constant daily left knee pain.  He indicated that the knee occasionally would swell.  The Veteran used no assistive devices and denied any additional limitations with flare-ups.  It was noted that the knee disability interfered with daily activities with walking two blocks or more, sitting for 30 minutes or more, or standing for 30 minutes or more. The Veteran indicated that traversing stairs definitely aggravated the left knee.  The examiner noted the absence of any neoplasm or rheumatoid arthritis which had been diagnosed a decade before.  The examination showed a 2 1/2 inch scar medially.  There were no deformities, no swelling and he had full extension of the left knee with pain present medially.  Flexion was 0 to 110 degrees with pain medially.  There was no laxity or instability present, and he had negative Lachman's and McMurray's tests.  Active range of motion testing did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive motion testing.  The Veteran limped favoring the left knee.

X-rays showed mild narrowing of the medial compartment.  There was spurring of the patella and sharpening of the anterior tibial spine.  There was no effusion and adjacent soft tissues were unremarkable.  No change was noted from prior studies in May 2008.  

A June 2009 Magnetic Resonance Imaging (MRI) examination showed a probable tear involving the anterior horn of the lateral meniscus with extension into the inferior articular surface.  It also showed tricompartmental degenerative joint disease and a suggested tear of the anterior cruciate ligament.

At his April 2012 Travel Board hearing, the Veteran testified that he had constant pain in his left knee.  The Veteran stated that after he mows the lawn for an hour to 15 or 20 minutes he can barely get back to the house because his left knee hurts so bad.  He indicated he would have to sit down for a while and take a pain pill.  The Veteran stated that he avoided stairs and could not sit for longer than 30 to 40 minutes without having to get up and stretch.  He indicated that he wore braces on each of his knees and used a cane.  At times he noted that his knee completely gives way.  The Veteran stated that he could only walk a few blocks before he started having pain.  The Veteran also noted that his left knee swelled on occasion.  The Veteran testified that daily activities aggravate his left knee.  He noted that he drove a school bus and that by the time he returns back his knee is stiff and he has to walk to loosen them up to get down the stairs of his bus.  

VA treatment records dated April 2012 to June 2014 include MRI results in April 2012 which showed left knee tricompartmental osteoarthritis, worsened since June 2009; extensive maceration/complex tearing of the medial meniscus; mild free edge fraying in the lateral meniscus without a definitive discrete tear; thickening and abnormal signal throughout the anterior cruciate ligament suggestive of mucoid degeneration/ACL cyst formation; and tiny joint effusion.  A March 2013 outpatient note indicates that the Veteran reported seeing orthopedics for persistent left knee pain in October 2012 and that it was suggested surgery intervention was not indicated; and conservative treatment was suggested.  In a September 2013 outpatient treatment entry a history of chronic left knee pain was noted.  The Veteran reported his left knee pain was stable, and that he was not interested in intervention for this currently.  A March 2013 note described a history of chronic knee pain, which the Veteran reported was stable.  It was noted that the Veteran was previously seen by orthopedics in 2012 and that conservative treatment was recommended.

At the Veteran's April 2014 VA examination, the examiner noted that the Veteran was able to flex the left knee to 120 degrees, and extend it to 0 degrees.  There was evidence of painful motion beginning at 90 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions, and did not have additional limitation in range of motion of the knee or lower leg following repetitive use testing.  The Veteran did have functional loss, which was described by the examiner as pain on movement.  The Veteran did not have tenderness or pain to palpation for the joint line or soft tissues of either knee.  Left knee strength was noted as 4/5.  There was no left knee instability or subluxation.  The examiner noted that the Veteran used a cane and brace.  It was noted that the Veteran had a well-healed nontender scar on the left knee which was stable and which did not have a total area greater than 39 square centimeters (6 square inches).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Relevant to this claim, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has determined that compensating a claimant for separate functional impairment of the same knee under both Diagnostic Codes 5257 and 5003 does not constitute pyramiding, provided that a separate rating is based upon additional disability.  See VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, General Counsel also determined that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could be granted for painful, but noncompensable, limitation of motion under Diagnostic Code 5003, applying the principles of 38 C.F.R. § 4.59. 

In addition, General Counsel considered a hypothetical situation, like the situation here, in which a knee disability was rated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by X-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code under 5259 did not involve limitation of motion. 

Given the findings of osteoarthritis, VA's General Counsel held that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate rating under Diagnostic Code 5003 in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The opinion did not determine that ratings could be assigned for both Diagnostic Code 5259 and the diagnostic codes pertaining to limitation of motion in all cases, but rather only in those cases where the disability to be rated under Diagnostic Code 5259 did not involve limitation of motion. 

VA's General Counsel further concluded in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may resolve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  The opinion therefore concluded that limitation of motion is a relevant consideration under Diagnostic code 5259, and the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.

In VAOPGCPREC 9-2004, VA's General Counsel held that separate ratings under Diagnostic Codes 5260 (limitation of leg flexion) and 5261 (limitation of leg extension) may be assigned for disability of the same joint.

Absent X-ray findings of arthritis, limitation of motion should be rated under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  See Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014) (citing Mallard v. U.S. Dist. Court, 490 U.S. 296, 301 (1989) (using dictionary to assist in review of plain meaning of statute).  The Court in Hudgens cited to Dorland's Medical Dictionary's definition of "knee joint" as a compound joint that includes all three compartments of the knee.  Id. 

In this case, the Veteran was granted service connection for internal derangement, left knee, postoperative and assigned a 10 percent rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage in October 2009.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; and a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5256, ratings of up to 60 percent are available for ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint.  38 C.F.R. §4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5262, ratings of 10, 20, and 30 percent, respectively, can be assigned for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

First, as the Veteran has been diagnosed with arthritis, the Board will consider whether he is entitled to a separate or higher rating under Diagnostic Code 5003.  As noted above, under Diagnostic Code 5259, the current maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic. That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic. 

Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease. See Stedman's Medical Dictionary, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second element of Diagnostic Code 5259 requiring that the disability be "symptomatic" is broad enough to encompass multiple symptoms, including pain, limitation of motion, stiffness, or instability.  As already indicated, VAOGCPREC 9-98 determined that Diagnostic Code 5259 includes limitation of motion as a relevant consideration.

The Board finds that the painful limitation of motion associated with the arthritis component of the Veteran's left knee disability is already compensated in the assigned 10 percent rating under Diagnostic Code 5259 as a symptomatic residual of the semilunar cartilage removal.  The record shows that his left knee disability is manifested by findings or symptoms which include subjective complaints of pain, buckling, and difficulty walking and standing for long periods of time, and objective findings of limitation of motion, and tenderness medially.

The critical element in permitting the assignment of separate ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban, 6 Vet. App. at 261-62.  As pain, limitation of motion, and painful motion attributable to knee arthritis overlap with the symptomatology upon which the 10 percent rating under Diagnostic Code 5259 has been based, assigning a separate rating under Diagnostic Code 5003 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology. 

With respect to determining whether a rating in excess of 10 percent is warranted, the Board first notes that 10 percent is the highest rating assignable under, Diagnostic Code 5259.  Moreover, as incapacitating episodes have not been shown the highest available rating under Diagnostic Code 5003 in this case is 10 percent; thus, Diagnostic Code 5003 does not allow for a separate or higher rating than the 10 percent rating currently assigned under Diagnostic Code 5259.

Next, ankylosis has not been shown. Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint." Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  In this case, while limitation of motion has been shown with flexion limited at most to 90 degrees during the April 2014 VA examination (limited to 110 degrees in the June 2009 VA examination) and extension consistently reported at 0 degrees (which is anatomically normal), the evidence does not support that a fixation of the knee joint is present.  Therefore, neither a higher rating nor separate rating is warranted under Diagnostic Code 5256.

Next, with respect to Diagnostic Code 5257, as noted, the VA examinations in June 2009 and April 2014 showed no instability of the left knee.  Therefore, this diagnostic code is not for application.

With respect to Diagnostic Code 5258, the record is silent for any medical evidence of locking of the knee.  Moreover, while an April 2012 MRI showed tiny effusion, this finding was not present on other diagnostic studies, and the VA examinations did not show any effusion.  Accordingly, a higher rating under Diagnostic Code 5258 is not warranted.

Finally, as with the analysis under Diagnostic Code 5003 for arthritis, the current rating under Diagnostic Code 5259 contemplates post-operative symptoms such as limitation of motion and stiffness.  Nonetheless, the Board will consider Diagnostic Codes 5260 and 5261 based on limitation of motion to ascertain whether higher ratings are warranted.  As noted above, limitation of flexion to 30 degrees will be assigned a 20 percent rating under Diagnostic Code 5260 and limitation of extension to 15 degrees warrants a 20 percent rating under Diagnostic Code 5261.

Under the regulations, normal flexion is to 140 degrees and normal extension is to 0 degrees.  Based on the evidence, including the most recent VA examination, the Veteran's flexion has never been worse than 90 degrees and extension has consistently been reported at 0 degrees (anatomically normal).  Specifically, in the April 2014 VA examination, range of motion was reported to 120 degrees with painful motion beginning at 90 degrees.  Following three repetitive ranges of motion, the pain was slightly increased but range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  In other words, even with consideration of the functional loss due to pain, the Veteran has not evidenced flexion limited to at least 30 degrees or extension limited to 15 degrees.  A higher rating under either Diagnostic Code is not warranted.

Moreover, separate ratings cannot be assigned under both Diagnostic Code 5259 and Diagnostic Codes 5260/5261 because to do so would violate the prohibition against pyramiding as it would compensate the Veteran twice for the same symptomatology.  While either diagnostic code may be applied, here the criteria for a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261 have not been met or more nearly approximated; therefore, currently, Diagnostic Codes 5260 or 5261 do not allow for a higher rating than the 10 percent currently assigned under Diagnostic Code 5259.  As such, the Board finds that a separate rating (or increase in rating) under Diagnostic Codes 5260 or 5261 is not warranted for any part of the appeal period.  Nor does the Veteran evidence a compensable level of limitation in either extension or flexion, even with consideration of functional loss due to pain.  Even if the limitation in flexion were 10 percent disabling in light of the arthritis, extension in the knee has been consistently normal.  Therefore, separate ratings under Diagnostic Codes 5260 and 5261 are not warranted under VAOPGCPREC 9-2004, and a higher rating through that means is not warranted.

The Board also notes that the evidence does not establish the presence of any malunion or nonunion of the tibia or fibula.  A higher rating under Diagnostic Code 5262 is not warranted.

The Board has also considered the Veteran's statements that his disability is worse. Specifically, he has reported knee pain, buckling, locking, and pain walking up and down stairs.  He testified that his mobility was limited, that he had difficulty with stairs, and wore a brace and used a cane.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated. 

Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the observations and findings of the medical examiners great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

In sum, the Board finds that the evidence does not support assignment of a rating in excess of 10 percent for internal derangement of the left knee.  38 C.F.R. § 4.3 (2014).

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 
38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 
38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  To the contrary, the very symptoms that the Veteran describes in association with his left knee disability and the findings made by the various medical professionals, such as pain, limitation of motion, and painful motion, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, and limitation of motion.  Mauerhan, 16 Vet. App. at 443.  Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left knee is more severe than is reflected by the assigned rating.  

The evidence does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's left knee disorder specifically contemplate all symptoms of the disabilities. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256 to 5263 (2014).  Specifically, the Veteran reports pain, limited range of motion due to pain, and limited physical activity associated with the disorder.  The diagnostic codes themselves refer to range of motion.  Moreover, pursuant to 38 C.F.R. § 4.40 and 4.45, VA considers the functional impact of factors such as pain, weakness and incoordination as part of the proper determination of the schedular rating.  Consequently, those factors are contemplated by the pertinent diagnostic codes. 

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  He is also service connected for hiatal hernia, residuals of right radial head fracture, and hemorrhoids, and there is no suggestion from the evidence that these disabilities, taken together, create a unique or exceptional symptom pattern that is not already contemplated by the schedular ratings applied to each individual disability.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran has not raised a claim for a total disability rating based on individual unemployability (TDIU) and the Board finds that the claim is not reasonably raised 
by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in fact testified at his hearing that he was employed driving a school bus.  

Service Connection Criteria

Diabetes Mellitus, Type II

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and an injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The provisions of 38 C.F.R. § 3.303(b) only apply to diseases recognized by VA as "chronic".  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  Diabetes mellitus is a "chronic" disease for VA purposes.  38 U.S.C.A. § 1101 (West 2014).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; those diseases include Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e). 

The Veteran contends that while serving aboard the U.S.S. Bon Homme Richard (CVA 31) off the coast of the Republic of Vietnam waterways and anchored in the bay off the city of Da Nang for a period of one day in 1970, he was exposed to herbicides (Agent Orange).  

The Board notes that "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962 and May 7, 1975.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

In Gray v. McDonald, No. 13-3339 (U.S. Vet. App. 23,2015), the Court held that, with respect to Da Nang Harbor, the manner in which VA defined inland waterways was both inconsistent with the regulatory purpose and irrational.  The Court found no meaningful difference in characteristics between Da Nang Harbor (designated as "blue water") and Quy Nhon and Ganh Rai Bay's (designated as "brown water").  The Court remanded the case for VA to re-evaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor.

Review of the Veteran's claims file shows that he served aboard the U.S.S. Bon Homme Richard (CVA 31) which was in the official waters of the Republic of Vietnam during the following periods: August 27, 1968 through September 14, 1968; April 17, 1969 through May 18, 1969; June 3, 1969 through June 26, 1969; July 30, 1969 through August 31, 1969; September 23, 1969 through October 8, 1969; May 2, 1970 through May 26, 1970; June 1970 through June 14, 1970; July 1, 1970 through July 29, 1970; August 17, 1970 through September 3, 1970; September 11, 1970 through September 12, 1970; September 26, 1970; and September 26, 1970 through October 21, 1970.  

The Board's research shows that in 1970 at the request of the South Vietnamese government, the U.S.S. Bon Homme Richard (CVA 31) was docked at Da Nang harbor to show the alleged pacification of the region.  As already discussed, the Court in Gray could not discern any "rhyme or reason" why in VA's determination certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay are considered brown water but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay are considered blue water.

The Board notes that VA is undertaking a review of the classification of the referenced harbors to address the Court's concerns.  Given, however, the uncertainty of when this review will be completed, the Board finds it appropriate to decide the Veteran's appeal at this juncture.  Although the Court in Gray did not specifically hold that Da Nang Harbor is an inland waterway for VA purposes, the Court made it clear that VA had not rationally designated Da Nang Harbor as "blue" water as compared to the harbors it did designate as "brown" water.  As there is no meaningful distinction between the referenced harbors at this juncture, the Board finds for the purposes of this decision, and resolving doubt in favor of the Veteran, the Da Nang Harbor is an inland waterway for VA purposes.  The Board points out, however, that this finding is being made only because at this point in time, VA has not completed its review of what harbors, especially Da Nang, are properly described as "brown" water based on the likelihood of herbicide spraying operations.  It is entirely possible that VA will again determine that Da Nang Harbor is properly classified as "blue" water.

VA treatment records document a confirmed diagnosis of diabetes mellitus, type II in January 2009, and the Veteran was started on Metformin.  Taking into consideration that the Veteran's ship docked in Da Nang Harbor, and the Court's statement in Gray, supra, the Veteran is presumed to have been exposed to herbicides in service.  As he has developed diabetes mellitus, type II, the Board finds that service connection is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted. 


ORDER

A rating in excess of 10 percent for internal derangement of the left knee, postoperative is denied.

Service connection for diabetes mellitus, type II is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.

The Veteran's service entrance examination documents the presence of hearing loss in both ears pursuant to Hensley v. Brown, 5 Vet. App. 155 (1993); the Veteran was assigned a H2 profile.

At his April 2014 VA examination for the hearing loss and tinnitus claims, the Veteran reported exposure to jet engine, diesel generators and engine room noise during his four years on active duty.  He also reported work as a truck driver for 36 years following his military service.  The examiner stated that given the presence of a pre-existing hearing loss and the absence of a separation audiogram along with 36 years of occupational noise exposure it was not possible for him or anyone else to opine on the probability of aggravation of the pre-existing hearing loss while on active duty without resorting to speculation.  

The Board is cognizant that, before it can rely on an examiner's conclusion that an opinion is not possible, the examiner must adequately explain the basis for such a conclusion, or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Furthermore, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Finally, VA must ensure that any medical opinion, including one that states no conclusion can be reached is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones, supra.   The claim for service connection for bilateral hearing loss and tinnitus should thus be remanded for the purpose of obtaining an adequate VA addendum opinion. 

The Veteran contends that his hypertension is secondary to the diabetes mellitus, type II and exposure to herbicides.  The claim was denied because entitlement to service connection for diabetes mellitus, type II had not been established.  As the Board has granted service connection for diabetes mellitus, type II on a presumptive basis due to exposure to herbicides in the decision above, a remand is required for consideration of entitlement to service connection for the secondary and presumptive service connection claim, to be preceded by a VA examination as to whether the Veteran's exposure to herbicides caused his hypertension and whether his diabetes mellitus caused or aggravated the hypertension.  38 C.F.R. § 3.159(c)(4)(i)(C) (2014) (examination warranted where evidence indicates disability may be associated with another service connected disability).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the claimed disabilities since service.  After securing any necessary authorization, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

2.  Following the receipt of any records requested above, arrange for the Veteran to undergo a VA examination by an appropriate examiner, preferably one who has not previously examined the Veteran, to determine the nature and etiology of any bilateral hearing loss.  The claims file must be made available for review of his pertinent medical and other history.  The examination should include any necessary diagnostic testing or evaluation.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following;

(a) Does the Veteran currently have right or left hearing loss?

(b) If the Veteran currently has hearing loss, did the Veteran's hearing loss undergo an increase in the underlying pathology during service (i.e., was aggravated during service?

(c) If there was an increase in severity of the Veteran's bilateral hearing loss during service, was that increase clearly and unmistakably due to the natural progress of the disease, or was it above and beyond the natural progression?

(d) Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current bilateral hearing loss is etiologically related to the hearing loss in service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

3.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner, preferably by one who has not previously examined the Veteran, to determine the nature and etiology of any tinnitus.

All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus is etiologically related to the Veteran's service.  The examiner must provide a rationale for each opinion. 

4.  Schedule the Veteran for VA examination to determine the etiology of any hypertension.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any hypertension is etiologically related to the Veteran's service, including exposure to herbicides; or was caused, or aggravated by the Veteran's service connected diabetes mellitus, type II. The examiner must provide a rationale for each opinion. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


